Citation Nr: 9905137	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
bilateral shoulder disorder.

2. Entitlement to an evaluation in excess of 10 percent for 
status post varicocelectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his father



INTRODUCTION

The veteran served on active duty from March 1991 to June 
1994. 

This appeal arose from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO, in pertinent part, granted 
entitlement to service connection for status post 
varicocelectomy with assignment of a noncompensable 
evaluation, and denied entitlement to service connection for 
a chronic acquired bilateral shoulder disorder and a 
psychiatric disorder.

In August 1996 the RO hearing officer affirmed the 
determinations previously entered and granted entitlement to 
an increased (compensable) evaluation of 10 percent for 
status post varicocelectomy retroactive to the date of the 
grant of service connection for this disability in June 1994.

In June 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development.

In October 1998 the RO, in pertinent part, affirmed the 
determinations previously entered, and granted entitlement to 
service connection for a depressive disorder not otherwise 
specified as secondary to service-connected status post 
varicocelectomy with assignment of a 10 percent evaluation.  
A notice of disagreement with the above determination has not 
been filed.

The case has been returned to the Board for final appellate 
review.

The representative at the Board has raised the issue of 
entitlement to service connection for chronic acquired 
disorders of the cervical and thoracic spines.  Since this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim for service connection for a chronic acquired 
bilateral shoulder disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  Status post left varicocelectomy is productive of 
tenderness and pain.

3.  Status post left varicocelectomy has not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
chronic acquired bilateral shoulder disorder is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for status post left varicocelectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.20, 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records on file discloses 
that they contain no evidence or findings of a disorder of 
either shoulder.  More recently dated information on file 
shows the National Personnel Records Center advised that it 
had forwarded to the RO all available service medical 
records.

An October 1994 VA general medical examination shows the 
veteran reported a history of a bilateral shoulder disorder.  
He stated that he ached all the time.  His shoulder disorder 
was said to have begun in 1993.  He stated there was a 
popping sensation.  The examiner diagnosed some crepitus of 
the shoulders which were otherwise normal.

The veteran and his father provided testimony before a 
hearing officer at the RO in November 1995.  The veteran 
described popping of his shoulders in service and the need to 
do frequent heavy lifting.

VA conducted an orthopedic examination of the veteran in 
December 1995.  He reported that his shoulders had been 
hurting since 1992.  The pain was said to have begun after 
doing push-ups.  The examiner diagnosed bilateral shoulder 
degenerative disease.  

VA conducted an orthopedic examination of the veteran in 
November 1997.  He complained of having had pain since 1992.  
He stated that there was a lot of moving and lifting of 
objects in an ammunition battalion.  After examination the 
examiner commented that there was no definite likelihood that 
the veteran had any real shoulder disorder right or left.  
The examiner noted there was certainly no specific incident 
noted in military service which would have lead to any 
shoulder disorder.  The examiner recorded that certainly it 
was well known that persons with chronic depression tended to 
somatosize, which might well be the case here.

The examiner noted that a VA examiner diagnosed "bilateral 
shoulder degenerative disease" in December 1995.  The 
examiner stated that this was a totally speculative and 
unsubstantiated diagnosis and did not appear to have had any 
substantiation since that date up to the present time.  While 
on the current examination there were several findings on 
physical examination, these were subjective as opposed to 
objective physical findings.  X-rays of both shoulders 
concluded in diagnostic impressions of intact-appearing 
shoulder joint.

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty or for aggravation of preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994);  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection a chronic 
acquired bilateral shoulder disorder must be denied as not 
well grounded.





Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim for service connection for a 
chronic acquired bilateral shoulder disorder, the Board notes 
that a disorder of either shoulder was not shown in the 
service medical records.  A chronic acquired disorder of 
either shoulder is similarly not shown by the post service 
medical evidence of record.  A VA examiner has specifically 
determined that the veteran does not have a disorder of 
either shoulder.  The veteran has not submitted competent 
medical evidence showing that he currently has a chronic 
acquired disorder of either shoulder related to his period of 
active service.

The veteran is clearly asserting a fact which is well beyond 
his competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
The veteran's claim is predicated on his own, unsubstantiated 
lay opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find this claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a 
chronic acquired bilateral shoulder disorder must be denied 
as not well grounded.


Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic acquired bilateral shoulder disorder.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
bilateral shoulder disorder, the doctrine of reasonable doubt 
is not applicable to his case.


II.  Entitlement to an evaluation in 
excess of 10 percent for status post left 
varicocelectomy, currently evaluated as 
10 percent disabling.

Factual Background

The service medical records show that in February 1993 the 
veteran underwent a left inguinal varicocelectomy.  
Postoperatively he complained of ongoing discomfort.  In May 
1993 he underwent a left scrotal exploration and varicocele 
ligation.  

An October 1994 VA general medical examination disclosed no 
evidence of a varicocele.  The veteran claimed that his left 
testicle was sensitive to touch.  The examiner diagnosed a 
history of a left varicocele treated surgically with good 
results.

During a November 1994 VA neurology examination the veteran 
described tenderness and numbness in the left testicle.  On 
examination there was intact cremasteric reflexes 
bilaterally, hyperesthesia of the left leg and scrotum to 
tactile stimulation and vibration with subjective decrease to 
temperature sensation over the left leg compared to the 
right.  The diagnostic impression was postoperative 
complication from varicocele operations.  The examiner 
recorded that because the onset of the symptoms was a month 
after the procedure, scarring in the surgical site appeared 
the most likely etiology of the pain syndrome.

The veteran underwent a left varicocelectomy by VA in 
September 1995.

The veteran and his father presented testimony before a 
hearing officer at the RO in November 1995.  The veteran 
testified as to the disabling manifestations of his status 
post left varicocelectomy.

VA outpatient treatment reports dated during the 1990's show 
the veteran was frequently seen with complaints of pain in 
the left testicular area.

VA conducted a special genitourinary examination of the 
veteran in November 1997.  He complained of persistent 
throbbing pain in the left testicle since at least 1993.  
Presently he had some throbbing discomfort in the left 
hemiscrotum most of the time.  The examiner noted the veteran 
had an administrative job because of this so that he could be 
off his feet most of the time but prolonged, standing and 
lifting produced more discomfort in the left hemiscrotum, 
especially just above the left testis.  There seemed to be no 
particular radiation of pain.  Hot sitz baths were said to 
help alleviate symptoms.  

The veteran had no difficulty with urination or gaining and 
maintaining an erection or having intercourse except that 
intercourse usually produced considerable pain and discomfort 
in the left testis which remained for 20 minutes or so after 
intercourse was completed.

On examination pertinent findings disclosed there was an 
incision in the left inguinal region from the initial attempt 
at varicocelectomy.  In the left hemiscrotum the veteran 
exhibited tenderness on palpation of the testis.  The testis 
itself felt normal in size, shape, and consistency.  The 
pertinent diagnosis was left scrotal pain and tenderness 
positive for varicocelectomy on the left.

Criteria 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not given past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule); 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars are rated on the basis of limitation on function 
of the part affected.  38 C.F.R. § 4.118; Diagnostic Code 
7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
status post left varicocelectomy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his genitourinary disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an evaluation in excess of 10 percent is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the June 1997 
remand, all relevant facts have been properly developed to 
their full extent and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

The RO has rated the veteran's genitourinary disability by 
analogy to a tender and painful scar under diagnostic code 
7804.  The Board agrees that this is the proper evaluation on 
an analogous basis for the veteran's postoperative residuals 
of previous surgery for a left varicocele.  The most recent 
VA medical examination disclosed no evidence of a 
genitourinary disorder per se, but merely confirmed previous 
medical documentation on file that the veteran continues to 
experience tenderness and pain in the surgical area.  
Accordingly, a 10 percent evaluation for such tenderness and 
pain is proper.

There has been no demonstration of limitation on function of 
the genitourinary area due to the service-connected status 
post left varicocelectomy, therefore, an evaluation in excess 
of 10 percent under diagnostic code 7805 is not warranted.


The veteran's status post left varicocelectomy has not 
rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to an evaluation in excess 
of 10 percent on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
status post left varicocelectomy.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
evaluation in excess of 10 percent for status post left 
varicocelectomy with application of pertinent governing 
criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.20, 4.118, Diagnostic Code 7804.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
bilateral shoulder disorder, the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post left varicocelectomy is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

